Opinion by
Mr. Chief Justice McBride.
1. The proceeding to hold an election on the question of issuing county bonds to be used for the construction and maintenance of the road in question was instituted under Chapter 103, Laws of 1913, Section 3 of which requires that the petition for holding such election shall£ £ set out and specify the amount of bonds proposed to be issued, the length of time they shall run, and maximum rate of interest they shall bear.” We think the petition and notice comply substantially with this provision, and that nobody was misled or could have been misled by the language employed.
2. It is urged that the petition is defective in not stating with sufficient definiteness the beginning and terminus of the proposed road. Chapter 339, Laws of 1913, provides for a state highway commission, and requires such commission to appoint a state highway *341engineer, and further provides that the books and records of his office shall be public records. His survey and plan of the proposed road was therefore a public record, and as such presumed to be known to the citizens of the state generally. In addition to this it is alleged that a copy of said survey was on file in the county. The petition and notice treat it as an actual definite survey upon the ground, and there is no allegation in the complaint that there was any actual indefiniteness or want of knowledge on the part of any voter as to its location. "We think this is sufficient. Better and more definite language might have been chosen and a better description made, but the one actually given is not so indefinite as to be wholly void.
3. While an entire lack of description will render the proceeding void, mere irregularities are cured by the order of the court declaring the result of the election : Laws 1913, c. 103, §. 11.
Finding no error, the decree of the Circuit Court is affirmed. Affirmed. Rehearing Denied.
Mr. Justice Bean took no part in the consideration of this case.